Exhibt 99.2 NV Energy, Inc. 2003 Non-Employee Director Stock Plan As amended through August 6, 2009 1.Purpose of the Plan The purpose of the 2003 Non-Employee Director Stock Plan is to provide ownership of the Company’s Stock to non-employee members of the Board of Directors in order to improve the Company’s ability to attract and retain highly-qualified individuals to serve as Directors of the Company; to provide competitive compensation for Board service and to strengthen the commonality of interest between Directors and shareholders. 2.Definitions When used herein, the following terms shall have the respective meanings set forth below: (a) “Annual Retainer” means the annual retainer payable to all Non-Employee Directors (exclusive of any per meeting fees or expense reimbursements). (b) “Annual Meeting of Stockholders” means the annual meeting of Stockholders of the Company or any Participating Company at which Directors of the Company or the Participating Company, as the case may be, are elected. (c) “Board” means the Board of Directors of the Company. (d) “Committee” means a committee whose members meet the requirements of Section 4(a) hereof, appointed from time to time by the Board to administer the Plan. (e) “Common Stock” means the common stock, $1.00 par value, of the Company. (f) “Company” means NV Energy, Inc., a Nevada corporation, and any successor corporation. (g) “Employees” means any officer or employee of the Company or of any Subsidiary (whether or not such Subsidiary participates in the Plan). (h) “Non-Employee Director” or “Participant” means any person who is elected or appointed to the Board of Directors of any Participating Company and who is not an Employee. (i) “Participating Company” means the Company and any Subsidiary of the Company whose participation in the Plan has been approved by both the Company’s and such subsidiary’s board of Directors. (j) “Plan” means the Company’s 2003 Non-Employee Director Stock Plan as set forth herein, as it may be amended from time to time. (k) “Plan Year” means the period commencing on the effective date of the Plan and ending the next following December 31 and thereafter the calendar year. 1 (l) “Stock Payment” means the fixed portion of the Annual Retainer to be paid to Non-Employee Directors in shares of Common Stock rather than cash for services rendered as a Director of a Participating Company as provided in Section 6 hereof including that portion of the Stock Payment resulting from the election specified in Section 7 hereof. (m) “Subsidiary” means any corporation that is a “subsidiary corporation” of the Company, as that term is defined in Section 424(f) of the Internal Revenue Code of 1986. 3.Shares of Common Stock Subject to the Plan Subject to adjustment as provided in Section 10 below, the maximum aggregate number of shares of Common Stock that may be issued under the Plan is 700,000 shares. The Common Stock to be issued under the Plan will be made available (a) from authorized but unissued shares of Common Stock, and the Company shall set aside and reserve for issuance under the Plan said number of shares, or (b) through purchases made on the open market. 4.Administration of the Plan (a) The Plan will be administered by the Committee, which will consist of three or more persons who are not eligible to participate in the Plan. Members of the Committee need not be members of the Board. The Company shall pay all costs of administration of the Plan. (b) Subject to the express provisions of the Plan, the Committee has and may exercise such powers and authority of the Board as may be necessary or appropriate for the Committee to carry out its functions under the Plan. Without limiting the generality of the foregoing, the Committee shall have full power and authority (i) to determine all questions of fact that may arise under the Plan, (ii) to interpret the Plan and to make all other determinations necessary or advisable for the administration of the Plan, and (iii) to prescribe, amend, and rescind rules and regulations relating to the Plan, including, without limitation, any rules which the Committee determines are necessary or appropriate to ensure that the Company, each Participating Company and the Plan will be able to comply with all applicable provisions of any federal, state or local law, including securities laws. All interpretations, determinations, and actions by the Committee will be final, conclusive, and binding upon all parties. Any action of the Committee with respect to the administration of the Plan shall be taken pursuant to a majority vote at a meeting of the Committee (at which members may participate by telephone) or by the unanimous written consent of its members. (c) Neither the Company, nor any other Participating Company, nor any representatives, employees or agents of any Participating Company, nor any member of the Board or the Committee will be liable for any damages resulting from any action or determination made by the Board or the Committee with respect to the Plan or any transaction arising under the Plan or any omission in connection with the Plan in the absence of willful misconduct or gross negligence. 5.Participation in the Plan (a) All Non-Employee Directors shall participate in the Plan, subject to the conditions and limitations of the Plan, so long as they remain eligible to participate in the Plan. 2 (b) No Non-Employee Director shall be eligible for a Stock Payment if, at the time said Stock Payment would otherwise be made, such Non-Employee Director owns (or is deemed to own) directly or indirectly, shares of Common Stock representing more than five percent of the total combined voting power of all classes of stock of the Company. The compensation, if any, of such Directors shall be determined by the Board. 6.Determination of Annual Retainers and Stock Payments (a) The Board shall determine the Annual Retainer for all Non-Employee Directors of the Company and all Participating Companies. (b) Each Director of one or more Participating Companies who is a Non-Employee Director immediately following the date of the Annual Meeting of Stockholders of one or more Participating Companies shall receive a Stock Payment as a portion of the Annual Retainer payable to such Director as provided in the Plan for serving in such capacities. The number of shares to be issued to each Participant as a Stock Payment shall be determined by dividing the applicable Market Price into the amount of the Annual Retainer payable to such Participant in excess of $10,000; the “Market Price” of Common Stock issued by the Company under the Plan shall be the average daily high and low sale prices of the Common Stock on the composite tape for stocks listed on the New York Stock Exchange for all trading days during the calendar month preceding the date of the applicable Annual Meeting of Stockholders of the Company.
